Green, J.
There is evidence in this case from which a jury might find for the plaintiff on the first count. In the conversation between the plaintiff and defendant, and the witness, subsequently to the exchange, the plaintiff stated to the defendant that he warranted the mare sound and free from blemish ; and if this was not expressly admitted, it was not denied. This might be a sufficient ground for judgment on the verdict, but it is not necessary to rely on this.
It is shown that the defendant, knowing that the mare had a disorder which was not apparent, and which rendered her of no value, not only did not disclose it, but said she was worth $100, when in fact she was worth little or nothing. It is fairly to be presumed that this affirmation deceived the plaintiff, as she was estimated at that sum in making the trade ; and it was clearly false and fraudulent. We are of opinion that this is sufficient to sustain the action on the second count. 10 Mass. 197, Emerson vs. Brigham & a.
Perhaps an action might have been sustained, even if the defendant had not represented the mare to be worth $100. *465There are authorities to show that if there be intentional concealment, or suppression of material facts, in the malting of a contract of sale, in cases in which both parties have not equal access to the means of information, the vendor is liable. 2 Kent’s Com. 377; Peake’s N. P. C. 115, Mellish vs. Motteaux.